Citation Nr: 1228678	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation in excess of 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. D. C., Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 and from March 1979 to March 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased evaluation of 20 percent, effective November 13, 2002.  During the pendency of the appeal, that evaluation was again increased to 40 percent, effective November 13, 2002.

In a March 2012 rating decision during the pendency of this appeal, the Veteran was also granted service connection for radiculopathy of the bilateral lower extremities, each evaluated as 20 percent disabling with an effective date of September 14, 2007, for the left lower extremity and an effective date of October 3, 2011, for the right lower extremity.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In January 2010 and June 2011, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is characterized by pain, limitation of forward flexion to less than 30 degrees of forward flexion without ankylosis, incapacitating episodes, or neurologic impairment other than radiculopathy in both lower extremities.

2.  The Veteran has had moderate incomplete paralysis of the left sciatic nerve during the entire appeal period.

3.  The Veteran has had moderate incomplete paralysis of the right sciatic nerve during the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for the orthopedic manifestations of lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5289, 5292 (2002), Diagnostic Code 5293 (2003), Diagnostic Code 5237 (2011).

2.  The criteria for a rating of 20 percent for radiculopathy of the right lower extremity have been met since November 13, 2002.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

3.  The criteria for a rating of 20 percent for radiculopathy of the left lower extremity have been met since November 13, 2002.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an April 2010 communication, and the claim was thereafter readjudicated in a January 2011 Supplemental Statement of the Case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  

The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The medical records also make no reference to additional treatment reports not of record.

In compliance with the Board's January 2010 remand, VA sought the Veteran's Social Security Administration (SSA) records.  In response, VA received a copy of the SSA determination that the Veteran was not disabled.  VA obtained a copy of the July 2007 VA examination and associated it with the claims folder.  It appears that the first copy received was again a verbatim copy of the June 2005 VA examination; however, the version of this examination, included in the VA treatment records printed in June 2011 and August 2011, shows a unique examination from July 2007.  

In accordance with the remand VA also requested that the Veteran complete and return an Authorization and Consent to Release Information form for the identified private treatment providers.  The identified records were then obtained.  Additionally, VA provided the Veteran with another medical examination in November 2010.  This examination contained all information needed to rate the disability.  Therefore, this examination is adequate for VA purposes.  

The agency of original jurisdiction (AOJ) did not refer the claim to the Director of VA's Compensation and Pension Service for consideration of TDIU, as instructed by the January 2010 remand.  At the November 2010 examination, the Veteran stated that he did not wish to pursue a TDIU claim.  While a claimant for an increased disability rating is presumed to be seeking the maximum benefit allowed by law, a claimant may also choose to limit the appeal to a lesser benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Moreover, as the increased disability evaluations granted below raise the Veteran's combined disability evaluation to the threshold percentage requirements for TDIU during his period of unemployment, the issue of referral to the Director of VA's Compensation and Pension Service is essentially moot with only one month of unemployment prior to reaching the schedular threshold percentage requirement.

In compliance with the Board's June 2011 remand, VA obtained the identified additional private treatment records and VA treatment records dated after May 2007.  Thus VA has substantially complied with the January 2010 and June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

In a November 1993 rating decision, the Veteran was granted service connection for lumbosacral strain, evaluated as 10 percent disabling, effective March 16, 1992.  The Veteran did not appeal this decision, nor did he submit new and material evidence that was received within one year of that rating decision.  As such, 38 C.F.R. § 3.156(b) does not apply and the November 1993 rating decision became final.  See 38 C.F.R. § 20.1103.

In an October 2003 rating decision, an increased evaluation to 20 percent was granted from November 13, 2002.  In January 2006, this disability was recharacterized as lumbosacral strain with degenerative disc disease and degenerative facet changes and its evaluation was increased to 40 percent, also effective November 13, 2002.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his November 2002 claim.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  

The regulations governing spine disabilities were revised during the pendency of the appeal, on September 26, 2003.  As the Veteran's claim was received in November 2002, both the old and new regulations are potentially applicable.  Consideration of the Veteran's symptoms in the one year preceding the November 2002 claim would also potentially implicate an even early version of the regulations governing the criteria for evaluation of invertebral disc syndrome, which was in effect until September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  However, no evidence was received pertaining to that time.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations." Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The new rating criteria do not have retroactive effects and provide alternate bases for increased ratings.  Hence, both versions of the ratings are considered in this decision.

Old Regulations

Prior to September 26, 2003, limitation of motion of the lumbar spine was evaluated under Diagnostic Code 5292.  38 C.F.R. § 4.71a (2003).  Severe limitation of motion was rated 40 percent disabling.  Id.  Additionally, under Diagnostic Code 5289, favorable ankylosis of the lumbar spine was rated 40 percent disabling and unfavorable ankylosis of the lumbar spine was rated 50 percent disabling.

Likewise, the diagnostic code for intervertebral disc syndrome has been revised during the pendency of the appeal.  Under Diagnostic Code 5293, from September 23, 2002 to September 25, 2003, preoperative or postoperative intervertebral disc syndrome was rated either on the total duration of incapacitating episodes over the prior twelve month period or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months was rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months was rated 60 percent disabling.  Id.  For the purposes of evaluation under this diagnostic code, an incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  

Under the old version for rating spinal disabilities, a 20 percent rating is warranted for moderate limitation of lumbar spinal motion, and a 40 percent rating is warranted for severe limitation of lumbar spinal motion. 38 C.F.R. § 4.71a, DC 5292 (1998). 

Prior to September 26, 2003, a lumbosacral strain was rated as follows: a 20 percent rating was warranted if there was muscle spasm on extreme forward bending and unilateral loss of lateral spinal motion in a standing position; and a 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).



Current Regulations for Rating Back Disabilities as of September 26, 2003

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, Note (2).  

Disabilities of the spine, such as lumbosacral strain, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Unfavorable ankylosis is a condition in which the entire lumbar spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation, or neurological symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5).  Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Board will also consider whether evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is more appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Additionally, evaluation of associated objective neurologic abnormalities is part of a claim for evaluation of a spinal disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  As such, the Board will also address any associated neurological symptoms.

Criteria for Rating Neurologic Disability

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520. 

The rating schedule provides guidance for rating neurologic disabilities. With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.



Orthopedic Manifestations 

He has been in receipt of the maximum rating of 40 percent for limitation of motion throughout the appeal period.  The 40 percent rating is the highest rating available under the old and new provisions of Diagnostic Codes 5292 and 5295.

Higher ratings under both the old and new criteria would require ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5285 (2003).  On all examinations and evaluations, the Veteran had significant remaining ranges of back motion and ankylosis or fixation of the spine has not been reported.  While functional factors such as pain and flare-ups have been identified, functional factors are not applicable where a claimant is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); cf. DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995); 38 C.F.R. §§ 4.40, 4.45.

The evidence is thus against an increased rating based on orthopedic disability.

Incapacitating Episodes

The Veteran has reported flare-ups of his disability, but the record does not show any period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

At his April 2007 hearing before a Decision Review Officer, the Veteran stated that he had been placed in traction twice a week for somewhere between eight and twelve weeks between April 2006 and May 2006 or June 2006.  See also, VA Outpatient Treatment Records from April 2006 to May 2006.  VA outpatient treatment records show that the Veteran was provided traction therapy on an outpatient basis.  This consisted of multiple very short periods of traction and did not constitute physician prescribed bed rest.  

The Veteran has reported periods when he was unable to work due to exacerbations of the back disability.  At the July 2007 examination he reported that he was unable to work for a period between October and November 2004.  He has not; however, reported any periods of physician prescribed bed rest.  The October 2011 VA examiner found that the Veteran had not had any incapacitating episodes within the prior 12-month period and the extensive treatment records do not report that bed rest was ever prescribed.  Accordingly, the evidence is against assigning a rating based on incapacitating episodes.

Neurologic Impairment

Turning to neurological symptoms, the June 2003 examination noted somewhat diminished ankle reflexes and bilateral pain at 80 degrees on straight leg raising test.  VA outpatient treatment records noted pain radiating to the Veteran's buttocks but he specifically denied paresthesias, numbness, or tingling.  See e.g., VA Outpatient Treatment Records dated December 2002 and June 2003.  A private treatment record dated in November 2004 notes an antalgic and slow but stable gait; no focal weakness; grossly intact sensory examination; equal and normal reflexes; and negative straight leg test bilaterally.  See Dr. DHK record.  A private MRI report dated in November 2004, found left lower extremity radiculopathy.

Private doctors' letters dated December 2004 and January 2005 similarly refers to possible lumbar radiculopathy.  By contrast, a June 2005 VA examiner found no apparent radiculopathy, but diffuse pain from the back to left hip and, to a lesser degree, the right hip.  

VA outpatient treatment records from April 18, 2006, note weakness and numbness in both lower extremities.  A private nursing note dated December 2006 record shows positive straight leg testing bilaterally and use of a cane to walk.  At the time of his April 2007 DRO hearing, the Veteran reported pain radiating down to the lower part of both legs with some episodes of tingling and numbness.  See also November 2010 VA examination.  

The July 2007 VA examination also found positive straight leg raising and mild weakness in the lower extremities with positive straight leg raising but no sensory deficits.  

A private treatment record dated September 14, 2007, diagnosed mild to moderate left radiculopathy.  

The October 3, 2011 VA examiner described the Veteran's radiculopathy as moderate, bilaterally.  The examination reportedly showed normal strength, reflexes and sensation; but there was moderate dull pain, mild paresthesia, and mild numbness in the lower extremities.

This record shows that the Veteran has had variable or intermittent symptoms of peripheral neuropathy involving the lower extremities throughout the appeal period.  The reported weakness and diminished reflexes show that the disability has not been wholly sensory.  As such, a rating based on moderate incomplete paralysis of the lower extremities has been warranted during the period since November 13, 2002.

The next higher rating requires moderately severe disability.  Examiners have characterized the Veteran's disability as mild to moderate.  Abnormal findings have been occasional, muscle strength and reflexes have been only mildly reduced, and sensation has generally been intact.  The Veteran has characterized his pain as dull and moderate.  Given these findings, the evidence is against a rating in excess of the moderate level.

The medical evidence has not shown bowel or bladder symptoms associated with the back disability.  See e.g., December 2002 VA outpatient treatment records (denying bowel or bladder incontinence); Private nursing notes dated from November 2004 to December 2006; March 2006 VA Exam (when it was reported that there was no genitourinary or gastrointestinal abnormalities).  The June 2003 VA outpatient treatment records show no complaints of bowel or bladder incontinence, but did note complaints of urinary frequency.  

At the time of his April 2007 DRO hearing, the Veteran did report bladder and bowel problems, but did not elaborate on these symptoms.  This was later clarified as dribbling after urination.  On the July 2007 examination; however, there were no recorded bowel or bladder complaints or findings.  Subsequent examination and treatment records also showed no such complaints or findings.  

Under the criteria for a voiding dysfunction, a compensable evaluation is available for voiding dysfunction for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials; daytime voiding interval between two and three hours, or awakening to void two times per night; or marked obstructive symptomatology.  38 C.F.R. § 4.115a.  

The Veteran has described some dribbling after urination, but not the continual leakage or urinary incontinence required for a compensable evaluation for this manifestation.  The treatment records also do not contain such findings.  At one point in 2003 the Veteran did report frequent urination, but this was not linked to the back disability and the complaint has not been repeated.  Hence the evidence is against a finding that there is bowel or bladder dysfunction as a neurologic manifestation of the back disability.

Extraschedular Considerations

Pursuant to § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case, the schedular criteria contemplate the Veteran's disability.  The Veteran's symptoms consist of limitation of motion with associated pain and flare-ups and neuropathy or radiculopathy.  As discussed above these manifestations are contemplated by the rating schedule.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran submitted several statements early in the appeals period related to his inability to maintain his job as a corrections officer.  

As noted, earlier, the Veteran has stated that he is not seeking this benefit, and has thereby limited his appeal to less than the maximum benefit.  Assuming for the sake of argument that the question of TDIU remains before the Board, the evidence is against the grant of that benefit.

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The evidence suggests that the Veteran was unemployed from the time of his medical retirement in March 2006 until August 2008.  See November 2010 VA examination; see also November 2008 Rehabilitated Status-Closure Report (stating that the Veteran started working for SSA on September 2, 2008).  The record shows that he was no longer able to meet the physical demands of his previous position as a corrections officer.  

Two private medical reports dated March 2006 found the Veteran unemployable as a corrections officer due to his back disability.  Private medical reports dated March 2007 from the same private doctors concluded that the Veteran was unable to perform any non-sedentary work.  At his April 2007 hearing before a Decision Review Officer, the Veteran stated that he had medically retired from his job as a corrections officer in April 2006.  

A private medical report dated March 2010 again found the Veteran unable to do any non-sedentary work.  In March 2010, the Veteran was awarded permanent disability annuity through the State Employees' Retirement System.

In May 2006, the Veteran's service connected disabilities were found to pose a significant employment handicap and he enrolled in VA's vocational rehabilitation program.  In August 2006, the Veteran applied for a work-study allowance to allow him to pursue additional education and it appears that he worked for PA Career Link working 20 hours per week.  See Veteran's resume.  The Veteran's earnings were below the poverty line, and his employment is not deemed gainful; but he was also attending college and obtained his Associate's Degree during the period of unemployment.  See November 2008 Rehabilitated Status-Closure Report.  

At all other periods during the appeal, the Veteran was employed, although he apparently did miss time from work in October and November 2004.  At the time of his November 2010 VA examination, the Veteran reported working fulltime in a sedentary position after completing vocational rehabilitation.  At that time, the Veteran stated that he did "not wish unemployability."

While his service connected back disability did worsen to the point where he could no longer continue to perform his duties as a corrections officer, the Veteran has consistently been found capable of sedentary work despite his disabilities and has demonstrated an ability to maintain such employment.  Moreover, the record shows that the Veteran was able to successfully pursue an Associate's degree and work part time, including completion of an externship, during his period of unemployment.  See e.g., Veteran's resume.  While this schooling and part-time work may not be sufficient to qualify as substantially gainful employment for the purposes of refuting an unemployability finding, it is highly probative with regard to his capacity to perform sedentary tasks.  The Veteran's opinion regarding his employability is outweighed by the medical evidence of record that repeatedly states that the Veteran was capable of performing sedentary work and evidence that he was able to maintain part-time employment and a course of study during this period.  Therefore the evidence is against a finding that his education, training, and special work experience would prevent gainful employment.

Additionally, as the evidence does not suggest that the Veteran's service connected disabilities rendered him unemployable at any point prior to April 2006, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating of TDIU during that period.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).












							(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 40 percent for orthopedic manifestations of lumbosacral strain, is denied.

A separate 20 percent evaluation for radiculopathy of the right lower extremity as of November 13, 2002, is granted.

An evaluation in excess of 20 percent for radiculopathy of the left lower extremity as of November 13, 2002, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


